 Case 2:18-cv-14951-KM-JBC Document 1 Filed 10/12/18 Page 1 of 10 PageID: 1



 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY
 -------------------------------------------------------------------------X
 MARIO ROLANDO CUN, individually and on behalf of all
 others similarly situated,
                                                                              CIVIL ACTION NO.
                                             Plaintiff,
                                                                              COMPLAINT
                                 -against-

  DGNY GROUP INC. d/b/a/ SON CUBANO and
  ALEXANDER DURAN,

                                              Defendants.
 -------------------------------------------------------------------------X

         Plaintiff Mario Rolando Cun (“Cun”), individually and on behalf of all others similarly

situated, by his attorneys, Katz Melinger PLLC, complaining of the defendants, DGNY Group Inc.

d/b/a Son Cubano (“Son Cubano”) and Alexander Duran (“Duran”) (collectively “Defendants”),

respectfully alleges as follows:

                              I. Nature of Action, Jurisdiction, and Venue

         1.       This is an action seeking equitable and legal relief for Defendants’ violations of

 the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. (“FLSA”), the New

 Jersey Wage and Hour Law, N.J.S.A. 34:11-56(a) et seq., and the New Jersey Wage Payment

 Act, N.J.S.A. 34:11-4.1, et seq.

         2.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331, in that this is an action

 arising under the FLSA.

         3.       This Court has supplemental jurisdiction over the claims arising under the New

 Jersey Wage and Hour Law and the New Jersey Wage Payment Act pursuant to 28 U.S.C. § 1367,

 in that the state law claims are so closely related to Plaintiff’s FLSA claims as to form the same

 case or controversy under Article III of the United States Constitution.
Case 2:18-cv-14951-KM-JBC Document 1 Filed 10/12/18 Page 2 of 10 PageID: 2



        4.     Venue is proper in this judicial district under 28 U.S.C. § 1391, as a substantial

part of the events and omissions giving rise to the claims occurred in this judicial district, and

Defendants conduct business through their employees, including Plaintiff, within this judicial

district.

                                            II. Parties

        5.     Plaintiff is an individual residing in the state of New Jersey.

        6.     At all relevant times, Plaintiff was employed by Defendants as defined by FLSA

29 U.S.C. § 203(e), N.J.S.A. 34:11-56a.1(h), and N.J.S.A. 34:11-4.1(b).

        7.     Defendant Son Cubano is a domestic corporation with its principal place of

business located at 40-4 Riverwalk Place, West New York, New Jersey 07093.

        8.     Defendant Alexander Duran is an individual residing, upon information and belief,

in the state of New Jersey.

        9.     At all relevant times Duran was, and still is, an officer, director, shareholder and/or

person in control of Son Cubano, who exercised significant control over the company’s operations

and had the authority to hire, fire, and discipline employees, set employees’ work schedules and

conditions of employment, determine the rate and method of payment for employees, and

maintain employment records.

        10.    Upon information and belief, at all relevant times, Defendants’ gross revenues

were and are in excess of $500,000.00 per year.

        11.    Defendants operate in interstate commerce.

        12.    All Defendants are subject to suit under the statutes alleged above.




                                                 2
Case 2:18-cv-14951-KM-JBC Document 1 Filed 10/12/18 Page 3 of 10 PageID: 3



                             III. FLSA Collective Action Allegations

       13.     The First Cause of Action in this Complaint, which arises out of the FLSA, is

brought by Plaintiff on behalf of himself and similarly situated persons who were employed since

the date three (3) years prior to the filing of the Complaint and who elect to opt-in to this action

(the “FLSA Collective Plaintiffs”).

       14.     The FLSA Collective Plaintiffs consist of no less than thirty (30) similarly situated

current and former employees of Defendants, including dishwashers, cooks and other food

preparers, busboys, and waiters, who work or worked in excess of forty (40) hours per workweek

and are victims of Defendants’ common policy and practices that have violated their rights under

the FLSA by, inter alia, willfully denying them overtime wages.

       15.     As part of their regular business practices, Defendants have intentionally,

willfully, and repeatedly harmed Plaintiff and the FLSA Collective Plaintiffs by engaging in a

pattern, practice, and/or policy of violating the FLSA. This policy and pattern or practice includes,

inter alia, failing to pay employees the applicable overtime rates for all time worked in excess of

forty (40) hours per week.

       16.     Defendants have engaged in their unlawful conduct pursuant to a corporate policy

of minimizing labor costs and denying employees compensation.

       17.     Defendants’ unlawful conduct has been intentional, willful, and in bad faith, and

has caused significant damages to Plaintiff and the FLSA Collective Plaintiffs.

       18.     The FLSA Collective Plaintiffs would benefit from the issuance of a court-

supervised notice of the present lawsuit and the opportunity to join the present lawsuit. Those

similarly situated employees are known to Defendants, are readily identifiable, and are locatable




                                                 3
Case 2:18-cv-14951-KM-JBC Document 1 Filed 10/12/18 Page 4 of 10 PageID: 4



through Defendants’ records. These similarly situated employees should be notified of and

allowed to opt-in to this action, pursuant to 29 U.S.C. § 216(b).

                                       IV. Factual Allegations

       19.        Cun worked for Defendants as a cook from in or around October 2012 until on or

around December 2013, and as a sous chef from in and around January 2014 until on or around

August 15, 2018.

       20.        As a cook, Cun’s principal job responsibilities included helping the chef prepare

food, chopping vegetables, maintaining inventory of food items, placing orders for food items,

and working alongside other cooks employed by Defendants.

       21.        As a sous chef, Cun’s job duties remained largely the same as those of a cook,

although he also occasionally ordered inventory supplies, verified that deliveries were correct,

and inspected inventory for spoilage.

       22.        Neither Cun’s nor the FLSA Collective Plaintiffs’ primary job duties involved

creating Defendants’ food menu; rather, Plaintiff and the FLSA Collective Plaintiffs merely

assisted the chef with preparing foods items and performed other manual tasks in the kitchen and

the restaurant.

       23.        Neither Cun nor the FLSA Collective Plaintiffs had the authority to hire, fire, or

discipline employees, nor did they make suggestions or recommendations as to the hiring, firing,

or other terms and conditions of the employment of other employees.

       24.        Neither Cun nor the FLSA Collective Plaintiffs supervised any employees, nor

were they employed in an executive, professional, administrative, or outside sales capacity.

       25.        As a result, Cun and the FLSA Collective Plaintiffs were non-exempt employees

under the FLSA and the New Jersey Wage and Hour Law.




                                                  4
Case 2:18-cv-14951-KM-JBC Document 1 Filed 10/12/18 Page 5 of 10 PageID: 5



       26.     At all relevant times, Cun regularly worked five (5) days per workweek, as

follows: 11:00 a.m. to 11:00 p.m. on Wednesdays and Thursdays; 11:00 a.m. to 11:30 p.m. on

Fridays and Saturdays; and 10:00 a.m. to 6:00 p.m. on Sundays, for a total of approximately fifty-

seven (57) hours per workweek.

       27.     Plaintiff did not typically take meal or rest breaks during his shifts.

       28.     At all relevant times, Cun and FLSA Collective Plaintiffs regularly worked in

excess of forty (40) hours per week, yet Defendants failed to compensate them at a rate of one

and one-half times their regular hourly rates of pay for all hours worked in excess of forty (40)

hours per workweek.

       29.     From the start of Cun’s employment until on or around December 2013, Cun was

paid at a regular rate of $10.00 per hour and received overtime pay for any hours worked in excess

of forty (40) hours per workweek.

       30.     In or around January 2014, when Cun began working as a sous chef, Defendants

began paying Cun a fixed weekly salary for all hours worked, including hours worked in excess

of forty (40) hours per workweek.

       31.     As a result, Defendants failed to pay Cun overtime compensation for any hours

worked in excess of forty (40) hours per week.

       32.     Although Cun was tasked with additional responsibilities as a sous chef, the

additional duties were not supervisory in nature and did not otherwise not cause Cun’s status to

change from non-exempt to exempt under either the FLSA or the NJWHL.

       33.     From in or around January 2014 until in or around December 2015, Cun was

compensated at a fixed weekly rate of $600.00 for all hours worked per workweek.




                                                 5
Case 2:18-cv-14951-KM-JBC Document 1 Filed 10/12/18 Page 6 of 10 PageID: 6



       34.     From in or around January 2016 until in or around December 2016, Cun was

compensated at a fixed weekly rate of $700.00 for all hours worked per workweek.

       35.     From in or around January 2017 until in or around December 2017, Cun was

compensated at a fixed weekly rate of $850.00 for all hours worked per workweek.

       36.     From in or around January 2018 until in or around August 2018, Cun was

compensated at a fixed weekly rate of $950.00 for all hours worked per workweek.

       37.     For some or all the relevant time period, Defendants required Cun to use a clock

in/clock out time system to record the hours that Plaintiff worked each week.

       38.     Upon information and belief, at all relevant times, Defendants reviewed Plaintiff’s

and the FLSA Collective Plaintiffs’ time cards.

       39.     Therefore, Defendants knew or should have known that Plaintiff and FLSA

Collective Plaintiffs were routinely working more than forty (40) hours per week.

       40.     Despite this knowledge, Defendants failed to pay Plaintiff and FLSA Collective

Plaintiffs overtime pay for the hours that they worked over forty (40) per workweek.

       41.     Defendants knew or should have known that their failure to pay Plaintiff and FLSA

Collective Plaintiffs overtime compensation was a violation of the FLSA and/or acted in reckless

disregard of the federal and state wage and hour laws.

       42.     Defendants’ refusal to pay Plaintiff and FLSA Collective Plaintiffs all wages owed

to them is an intentional and willful violation of federal and state wage and hour laws.

       43.     Plaintiff and the FLSA Collective Plaintiffs sustained substantial damages from

the acts and omissions described herein.




                                                  6
Case 2:18-cv-14951-KM-JBC Document 1 Filed 10/12/18 Page 7 of 10 PageID: 7



         AS AND FOR A FIRST CAUSE OF ACTION BEHALF OF PLAINTIFF,
            INDIVIDUALLY, AND THE FLSA COLLECTIVE PLAINTIFFS
                        (Overtime Violations under the FLSA)

        44.     Plaintiff, individually and on behalf of the FLSA Collective Plaintiffs, repeat and

reallege all prior allegations set forth above.

        45.     Pursuant to the applicable provisions of the FLSA, Plaintiff and the FLSA

Collective Plaintiffs were entitled to overtime compensation of one and one-half times their

regular hourly rates of pay for all hours worked in excess of forty (40) hours per week.

        46.     Plaintiff and the FLSA Collective Plaintiffs regularly worked in excess of forty

(40) hours per week during their employment with Defendants.

        47.     Throughout the relevant time period, Defendants knowingly failed to pay Plaintiff

and the FLSA Collective Plaintiffs overtime wages of one and one-half times their regular hourly

rates of pay for each hour worked in excess of forty (40) hours in a workweek.

        48.     Instead, Defendants compensated Plaintiff and a portion of the FLSA Collective

Plaintiffs a fixed salary each workweek, and failed to provide Plaintiff and those FLSA Collective

Plaintiffs with overtime wages.

        49.     Defendants compensated the remaining the FLSA Collective Plaintiffs on an

hourly basis for all hours per workweek, including all hours worked in excess of forty (40) hours

per workweek, and failed to provide those FLSA Collective Plaintiffs with overtime premiums.

        50.     As a result of Defendants’ violations of the law and failure to pay Plaintiff and the

FLSA Collective Plaintiffs the required overtime wages, Plaintiff and the FLSA Collective

Plaintiffs have been damaged and are entitled to recover from Defendants all overtime wages due,

along with all reasonable attorneys’ fees, interest, and costs.




                                                  7
Case 2:18-cv-14951-KM-JBC Document 1 Filed 10/12/18 Page 8 of 10 PageID: 8



        51.    As Defendants did not have a good faith basis to believe that their failure to pay

overtime wages was in compliance with the law, Plaintiff and the FLSA Collective Plaintiffs are

entitled to liquidated damages.

        52.    Judgment should be entered in favor of Plaintiff and the FLSA Collective Plaintiffs

and against Defendants on the First Cause of Action in the amount of their respective unpaid

overtime wages, liquidated damages, attorneys’ fees, costs, interest, and such other legal and

equitable relief as this Court deems just and proper.

                      AS AND FOR A SECOND CAUSE OF ACTION
                (Overtime Violations under the New Jersey Wage and Hour Law)

        53.    Plaintiff repeats and realleges all prior allegations set forth above.

        54.    Pursuant to the applicable provisions of N.J.S.A. 34:11-56(a)(4), Plaintiff was

entitled to an overtime hourly wage of one and one-half times his regular hourly rate of pay for

all hours worked in excess of forty (40) hours per week.

        55.    Throughout the relevant time period, Plaintiff regularly worked in excess of forty

(40) hours per week during his employment with Defendants.

        56.    However, Defendants knowingly failed to pay Plaintiff overtime wages of one and

one-half times his regular hourly rate of pay for each hour worked in excess of forty (40) in a

workweek.

        57.    Instead, Defendants compensated Plaintiff a fixed salary each workweek, and

failed to provide Plaintiff with any overtime wages for hours worked in excess of forty (40) per

week.

        58.    As a result of Defendants’ violations of the law and failure to pay Plaintiff the

required overtime wages, Plaintiff has been damaged and is entitled to recover from Defendants

all overtime wages due, along with reasonable attorneys’ fees, interest, and costs.



                                                 8
Case 2:18-cv-14951-KM-JBC Document 1 Filed 10/12/18 Page 9 of 10 PageID: 9



       59.      As Defendants did not have a good faith basis to believe that their failure to pay

overtime wages was in compliance with the law, Plaintiff is entitled to liquidated damages.

       60.      Judgment should be entered in favor of Plaintiff and against Defendants on the

Second Cause of Action in the amount of Plaintiff’s unpaid overtime wages, liquidated damages,

attorneys’ fees, costs, interest, and such other legal and equitable relief as this Court deems just

and proper.

                       AS AND FOR A THIRD CAUSE OF ACTION
         (Failure to Timely Pay Wages in Violation of New Jersey Wage Payment Law)

       61.      Plaintiff repeats and realleges all prior allegations.

       62.      At all relevant times, Defendants failed to pay Plaintiff the full amount of wages

due, including overtime wages, at least twice during each calendar month, on regular pay days

designated in advance, in violation of N.J.S.A. 34:11-4.2.

       63.      Defendants also failed to pay Plaintiff all wages due, including overtime wages,

not later than the regular payday for the pay period during which his termination took place, in

violation of N.J.S.A. 34:11-4.3.

       64.      As a result of Defendants’ violations of the law and failure to pay Plaintiff all

wages due, including overtime wages, in a timely manner, Plaintiff has been damaged and is

entitled to recover from Defendants all unpaid wages, along with interest and costs.

       65.      Judgment should be entered in favor of Plaintiff and against Defendants on the

Third Cause of Action in the amount of Plaintiff’s unpaid wages, pre- and post- judgment interest,

costs, and such other legal and equitable relief as this Court deems just and proper.

       WHEREFORE Plaintiff prays for relief as follows:

       a) on the First Cause of Action for all overtime wages due to Plaintiff, liquidated

             damages, and reasonable attorneys’ fees in an amount to be determined by this Court;



                                                   9
Case 2:18-cv-14951-KM-JBC Document 1 Filed 10/12/18 Page 10 of 10 PageID: 10



      a) on the Second Cause of Action for all overtime wages due to Plaintiff, liquidated

         damages, and reasonable attorney’s fees in an amount to be determined by this Court;

      b) on the Third Cause of Action for all wages due to Plaintiff;

      c) interest;

      d) costs and disbursements; and

      e) such other and further relief as is just and proper.


Dated: New York, New York
       October 12, 2018

                                                 /s/ Adam Sackowitz
                                                 Adam Sackowitz
                                                 Katz Melinger PLLC
                                                 280 Madison Avenue, Suite 600
                                                 New York, New York 10016
                                                 t: (212) 460-0047
                                                 f: (212) 428-6811
                                                 ajsackowitz@katzmelinger.com
                                                 Attorneys for Plaintiff




                                               10
